DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March, 2021 has been entered.
 
Response to Amendment
This Non-Final Rejection is in response to Applicant’s Remarks/Amendments filed within the submission under 37 CFR 1.114 on 3 March, 2021. The amendments have been entered. Accordingly, claims 1, 4-11, and 16-23 are pending, wherein claims 2-3 and 12-15 have been cancelled and claims 16-23 are new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat-radiating component” in claims 1, 16, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites, “a total distance between the cold plate and the top tank surface is greater than or equal to a total distance between the cold plate and the pump top surface”, which is considered to be new matter. Particularly, Applicant refers to figure 8 and the corresponding portion of the Applicant’s specification (see Applicant’s Remarks/Amendments at page 7 filed on 3 March, 2021). Figure 8 is described at paragraphs 14 and 56 of the originally filed specification as being “a top view of a cooling apparatus according to a second example of the present disclosure”. More so paragraphs 56-57 of the originally filed specification recite the following:
“ Next, a second preferred embodiment of the present disclosure will now be described below. FIG. 8 is a top view of a cooling apparatus 1 according to the second preferred embodiment. For the sake of convenience in description, members or portions that have their equivalents in the above-described first preferred embodiment illustrated in FIGS. 1 to 7 are denoted by the same reference numerals as those of their equivalents in the first preferred embodiment. In the second preferred embodiment, a pump 30 is arranged on a cold plate 10. [0057]    The cold plate 10 is rectangular in a plan view, and a first coolant passage 11 is in the shape of a rectangular parallelepiped. Thus, an increase in the capacity of the first coolant passage 11 can be achieved while limiting an increase in the size of the cooling apparatus 1 as a whole, even with a limited space for the cooling apparatus 1. Transfer of heat to a coolant can thus be promoted to achieve an additional improvement in cooling performance of the cooling apparatus 1.”. 
It is evident that such description fails to provide any evidence or recitations that the total distance between the cold plate and the top tank surface was to be greater than or equal to a total distance between the cold plate and the pump top surface. In fact, the only distance recited within 13) and the ends of the pipes with regards to the direction of the major axis dimension of the pipes of the radiator (par. 52 of the originally filed specification). In view of this, the recitation of claim 23 is found to be new matter which was not described in such a way, at the time the invention was effectively filed, to reasonably convey to one having ordinary skill within the art that the inventor, or joint inventors, had possession of the claimed invention. For examination purposes, it is being construed that the tank includes a tank top surface, the pump includes a pump top surface; and there is a distance between the cold plate and the tank top surface and a distance between the cold plate and the pump top surface.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitation "the first direction" in lines 2-3 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that claim 18 depends from claim 17, which provides recitation of “a first direction”, and thereby, provides antecedent basis for both claims 18 and 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 16-17, 20, and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LIU (US 2007/0034359 A1).
As to claim 1, LIU discloses a cooling apparatus (100; abstract, line 1) comprising:
a cold plate (10, which includes combination of 11 and 12) including a lower surface (bottom of 12 and 11, which is shown in aspect view of figure 1) positioned to be in contact with a heat radiating component (par. 14, lines 1-6), and a first coolant passage (115) in which a coolant flows (par. 15, lines 10-15);
a radiator (20) including fins (24) to perform cooling (par. 18, lines 6-8 and par. 19, lines 15-18), and a plurality of pipes (21) each defining a second coolant passage (211) in communication with the first coolant passage (par. 19, lines 15-22);
a pump (15) to circulate the coolant (par. 16, lines 1-27 and par. 19, lines 13-15);
a first tank (either 22 or 23) joined to one end of each of the pipes (par. 18, lines 1-4); and
either 22 or 23,which is not interpreted as the first tank) to joint another end of each of the pipes to the pump(par. 18, line 1 – par. 19, line 22; figures 2-3, wherein based on the fluid flow pathway, either the tank, 22, is provided downstream of the pump, 15, thereby allowing communication to the pipes from the pump or the tank, 23, is provided upstream of the pump, 15, thereby allowing communication from the pipes to the pump), the pump being adjacent to the second tank (see figures 2 or 3, which provide adjacent nature of the pump, 15, to either of the tanks, 22 or 23); wherein
the cold plate includes:
	a first side surface extending in a first direction (see annotated figure 2);
	a second side surface (see annotated figure 2) extending from the first side surface in a second direction (note: as shown in annotated figure 2, the second direction is shown along the fourth side surface, but both the second and fourth sides extend along the second direction) which is perpendicular to the first side surface (the cold plate, 10, is shown to be a rectangular structure, such that the sides thereof would be provided at perpendicular angles);
	a third side surface extending from the second side surface in the first direction (see annotate figure 2; note: as shown in annotated figure 2, the first direction is shown along the first side surface, but both the third and first sides extend along the first direction); and
	a fourth side surface extending from the third side surface in the second direction (see annotated figure 2);
the second side surface and the third side surface together define a cut portion(see annotated figure 2); and
see annotated figure 2).

    PNG
    media_image1.png
    1018
    1206
    media_image1.png
    Greyscale

Annotated Figure 2

As to claim 8, LIU discloses wherein each of the first tank and the second tank is provided on the cold plate (par. 18, lines 20-31).

As to claim 9, LIU discloses wherein each pipe extends in a straight line (see figure 5; par. 18, lines 1-4); and
the first tank and the second tank are opposite to each other in a direction in which each pipe extends (par. 18, lines  1-4; figure 5).

As to claim 10, LIU discloses wherein the first tank and the second tank are arranged in parallel with a direction in which each of the fins extends (see figure 5).

A to claim 11, LIU discloses wherein each of the pipes is directly joined to each of the first tank and the second tank (see figure 5; par. 18, lines 1-4).

As to claim 16, LIU discloses a cooling apparatus (100; abstract, line 1) comprising:
a cold plate (10, which includes combination of 11 and 12) including:
	a top surface (see annotated figure 2-A);
a lower surface (see annotated figure 2-A, further shown in aspect view of figure 1);
a side surface (see annotated figure 2-A); and
	a first coolant passage(115) in which a coolant flows(par. 15, lines 10-15);
a pump (15) to circulate the coolant (par. 16, lines 1-27 and par. 19, lines 13-15);and
a tank (either 22 or 23);wherein
bottom of 12 and 11, which is shown in aspect view of figure 1) of the cold plate is in contact with a heat radiating component (par. 14, lines 1-6);
the tank is provided on the top surface of the cold plate (see annotated figure 2-A, in view of connection between 20 and 10 as provided in par. 18).

    PNG
    media_image2.png
    1180
    1084
    media_image2.png
    Greyscale

Annotated Figure 2-A
As to claim 17, LIU discloses, wherein
side surface was designated in annotated figure 2-A as being the peripheral sides of the cold plate, 10, which are further designated below in view of annotated figure 2-B) includes:
	a first side surface extending in a first direction (see annotated figure 2-B);
	a second side surface (see annotated figure 2-B) extending from the first side surface in a second direction (note: as shown in annotated figure 2-B, the second direction is shown along the fourth side surface, but both the second and fourth sides extend along the second direction) which is perpendicular to the first side surface (the cold plate, 10, is shown to be a rectangular structure, such that the sides thereof would be provided at perpendicular angles);
	a third side surface extending from the second side surface in the first direction (see annotate figure 2-B; note: as shown in annotated figure 2-B, the first direction is shown along the first side surface, but both the third and first sides extend along the first direction); and
	a fourth side surface extending from the third side surface in the second direction (see annotated figure 2-B);
the second side surface and the third side surface define a cut portion(see annotated figure 2-B); and
at least a portion of the pump is located in the cut portion and opposed to the second side surface and the third side surface (see annotated figure 2-B).

    PNG
    media_image3.png
    1018
    1206
    media_image3.png
    Greyscale

Annotated Figure 2-B

As to claim 20, LIU discloses a cooling apparatus (100; abstract, line 1) comprising:
a cold plate (11) including:
	a top surface (see annotated figure 2-C);
see annotated figure 2-C, further shown in aspect view of figure 1);and
a side surface (see annotated figure 2-C);
a pump (15) to circulate the coolant (par. 16, lines 1-27 and par. 19, lines 13-15); and
a tank (122);wherein
the lower surface (bottom of 11, which is shown in aspect view of figure 1) of the cold plate is in contact with a heat radiating component (par. 14, lines 1-6);
the pump and the tank are provided on the top surface of the cold plate (tank, 122 and pump, 15, are positioned within structure 12, which is fastened via screws to the top surface of the cold plate, 11, such that by virtue of the structures being held within, 12, the structures are provided on the top surface, as designated)
the pump and the tank are directly fluidly connected(par. 16, lines 1-27); and
the pump and the cold plate are directly fluidly connected (par. 16, lines 1-27).

    PNG
    media_image4.png
    1000
    938
    media_image4.png
    Greyscale
 
Annotated Figure 2-C
As to claim 23 (as interpreted for examination purposes under the rejection of claim 23 under 35 U.S.C. 112(a)), LIU further discloses wherein the tank includes a top surface (see annotated figure 2-C); 
the pump includes a pump top surface (see annotated figure 2-C); and
there is a distance between the cold plate and the top surfaces of each; see annotated figure 2-C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2007/0034359 A1), in view of LIU (US 2007/0110559 A1, herein referred to as LIU ‘559).
As to claims 18 (as interpreted for examination purposes under the rejection of claim 18 under 35 U.S.C. 112(b)), LIU discloses the pump, but fails to explicitly disclose the pump includes an impeller, so as to provide that the impeller is rotatable about a central axis which extends along the first direction.
However, LIU ‘559 teaches that in the art of cooling systems, that it is a known method to provide an impeller (figure 4 of LIU ‘599; par. 27, lines 1-26; impeller is portion of rotor 22), which is rotatable about a central axis (similarly along dotted line shown in figure 6, which is along a vertical axis). This is strong evidence that modifying LIU as claimed was well within the pumping a fluid between an inlet and outlet of a pump). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LIU by LIU ‘559 such that the pump included an impeller which is rotatable about a vertical axis, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of pumping a fluid between and inlet and outlet of the pump. In doing so, this would provide that the vertical axis, the central axis the impeller of the pump rotates about, is along the same vertical axis of the first direction as specified within the interpretation of LIU for the purposes of pumping the fluid within the cooling apparatus.

As to claims 21, LIU discloses the cold plate extends in a first direction (a direction which could be along the thickness of the plate between top and lower surfaces of 11) and the pump, but fails to explicitly disclose the pump includes an impeller, so as to provide that the impeller is rotatable about a central axis which extends along the first direction.
However, LIU ‘559 teaches that in the art of cooling systems, that it is a known method to provide an impeller (figure 4 of LIU ‘599; par. 27, lines 1-26; impeller is portion of rotor 22), which is rotatable about a central axis (similarly along dotted line shown in figure 6, which is along a vertical axis). This is strong evidence that modifying LIU as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. pumping a fluid between an inlet and outlet of a pump). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively .

Allowable Subject Matter
Claims 4-7, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/4/2021